DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions                                                                                                                           

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121: This application contains claims directed to the following patentably distinct species                                                                                                                   
A.        Species 1, relates to Fig. 10 drawn to method and system of determining that a first data packet is improperly received from a master device; transmitting, upon determining that the first data packet was improperly received, information to a second slave device indicating the first data packet was improperly received; and receiving, based on the transmitted information, a second data packet from the second slave device (see also claims 1-10; 25-34; 49-58; and 73).
B.        Species 2, relates to Fig. 12  drawn to method and system of determining receiving a first data packet from a master device; receiving information from a first slave device indicating that the first data packet from the master device was improperly received; and transmitting, based on the received information, the first data packet to the first slave device (see also claims 11-17, 35-41, 59-65 and 74).
C. 	Species 3, relates to Fig. 14  drawn to method and system of receiving information from a first slave device indicating that a first data packet from a master device was improperly received; receiving, based on the received information, a second data packet for the first slave device 
Furthermore, No Claim(s) is/are generic to the following disclosed patentably distinct species: 
The species are independent and distinct.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
1.         They are mutually exclusive by virtue of the features described above in each of the species.
2.         They require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.      
                                       		   Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 	
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462